Citation Nr: 0206077	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  97-33 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for enucleation of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
case was remanded by the Board July 1999 and was returned to 
the Board in May 2002.


FINDINGS OF FACT

1.  In May 1981 the Board denied the veteran's claim for 
service connection for enucleation of the left eye.  

2.  The evidence received since the May 1981 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1981 the Board, which denied the veteran's claim 
for service connection for enucleation of the left eye, is 
final.  38 U.S.C.A. § 7104 (West 1991).

2.  The additional evidence received since the Board's May 
1981 decision is not new and material; thus, the requirements 
to reopen the veteran's claim of entitlement to service 
connection for enucleation of the left eye have not been met. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date, with the exception of the amendments 
relating to claims to reopen previously denied claims which 
is this situation in this case.

In this regard, the veteran was notified in the statement of 
the case, the supplemental statement of the case, and in a 
June 2001 letter from the RO to the veteran of the 
requirements necessary to establish his claim.  Additionally 
all available pertinent records have been obtained.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.

Service connection is warranted for disability that was 
incurred during service, or for a preexisting injury that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service. Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Background

The evidence of record at the time of the May 1981 Board 
decision which denied service connection for enucleation of 
the left eye is briefly summarized.  A review of the service 
medical records shows that at the time of the September 1962 
enlistment examination the veteran's eyes were clinically 
evaluated as normal.  His uncorrected distant vision was 
20/20, bilaterally.  His intraocular tension was normal.  
Uncorrected near vision was J-l, bilaterally.  No 
heterophoria was noted at 20 feet.  

The veteran was seen at the dispensary in April 1963 for eye 
pain.  revealed that he had 20/20 vision in the right eye and 
in his left and was able to count fingers at 15 feet, which 
was equivalent to 20/1200.  An ophthmaloscopic study of the 
left eye showed evidence of activity in area of old central 
chorioretinitis of the macular area.  The physician indicated 
that it was his opinion and the opinion of a civilian 
consultant that this was present before enlistment.  The 
provisional diagnosis was old central chorioretinitis of the 
left eye with some questionable: evidence of activity nasal 
to the site.  The veteran was evaluated at the ophthalmology 
clinic in May 1963.  The diagnosis was old well-healed 
chorioretinitis of the left eye temporal to the disc.

The veteran was hospitalized in July 1963 in conjunction with 
a medical board evaluation.  At that time he reported no 
trouble with his vision in his left eye and never had a 
traumatic injury to the left eye to his recollection.  There 
was no family history of eye disease.  It was reported that 
the defective vision in the left eye was picked up 
incidentally when the veteran was seen at the dispensary with 
complaints of intermittent aches over the left eyebrow.  An 
examination revealed visual acuity of 20/1200 in the left eye 
and the eye was eccentrically fixated.  Following an 
examination it was remarked that the lens opacities in the 
left eye were not considered progressive.  Visual field and 
fundoscopic examinations both substantiated the presence of a 
lesion in the left eye as being absolute and old in nature.  
There was no sign of activity at the present.  An opinion was 
rendered that the lesion definitely existed prior to entry 
into active duty and that it most probably represented the 
aftermath of an eye contusion, probably birth trauma.  It had 
stabilized and exhibited no activity and should not be 
aggravated or worsened by general military activity.  It was 
stated that he was qualified for general military duty.  

An August 1963 medical board report reveals diagnoses of 
degeneration of the macula of the left eye due to trauma, 
non-progressive, partial blindness of the left eye secondary 
to degeneration of the macula with visual acuity was 20/200 
uncorrectable, and opacities of the lenses, cortical, 
congenital and non-progressive.  All disorders diagnosed were 
determined to have been present at birth and at the time of 
entrance into service.    It was further determined that 
these disorders were not permanently aggravated by service.  
The veteran was returned to duty.   

The July 1966 service separation examination indicated that 
visual acuity in the left eye was 20/400.  It was noted that 
in 1963 chorioretinitis of the left eye had been diagnosed 
and that it existed prior to service.  Summary of defects 
included partial blindness of the left eye due to 
degeneration of the macula which existed prior to service.

A September 1976 VA hospital records show that the veteran 
had glaucoma secondary to an injury of the left eye.  An 
enucleation was performed of that eye.  A history was given 
of an injury suffered to the veteran's left eye while in 
service in 1962.  It was related that the eye gradually 
became blind and had bee very painful lately.  There was no 
light perception of the left eye prior to the enucleation.

VA hospital records dated apparently in August 1977 show that 
the veteran complained of pain in his left orbit for the 
previous 11 months. It was reported historically that the 
original injury occurred when a toxic substance was 
introduced into the eye in 1963, which subsequently developed 
into glaucoma.  Sight was subsequently lost and severe pain 
developed which led to an enucleation in 1976.
Received in February and March 1978 were copies of the 
veteran's health records including annual physical 
examinations dated from 1951 to 1961.  During this time the 
uncorrected visual acuity in the left eye ranged from 20/30 
to 20/100.  

At a May 1978 RO hearing, the veteran testified in support of 
his claim.  He stated his vision was perfect prior to 
service.  He further testified that he when he was training 
in the fire department he was hit in the face with carbon 
methane.  Afterward he began having headaches on the left 
side.  He went to the dispensary where they discovered his 
left eye problem.  He felt this incident caused his left eye 
problems.

The veteran was seen at a VA outpatient clinic in 1977 and 
1978 for pain and discomfort in the left eye area. 

In a May 1981 decision the Board denied, in part, service 
connection for enucleation of the left eye.  The Board found 
that the veteran's left eye pathology clearly had its onset 
prior to service, that there was no eye trauma during 
service, and the pre-service eye pathology did not intensify 
during service.  The Board concluded that the presumption of 
soundness was rebutted and that the veteran's left eye 
disability that lead to enucleation was not aggravated by 
active service.  This decision is final.  38 U.S.C.A. § 7104 
(West 1991).  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5008.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001). See also, Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).

The veteran received intermittent treatment at VA facilities 
from 1990 to 1997 show treatment for several disorders.

Received in October 1996 was a July 1993 statement from the 
Department of the Air Force which indicates that the veteran 
served as a Fire Protection Specialist from December 1962 to 
November 1963.

A hearing was conducted before the undersigned member of the 
Board sitting at Washington, D. C., in June 1999.  At that 
time the veteran testified that he was sprayed with cobalt 
methane which caused eye pain while training as a 
firefighter, and this exposure may have aggravated his left 
eye disability.  He said he had no vision problems prior to 
service.

A June 2000 report of contact with the veteran reflects that 
the veteran said that he was not treated by any eye doctor 
after his separation from service until 1976.

In April 2001 the veteran's claims folder was reviewed by a 
VA ophthalmologist. The examiner said that based on his 
review of the veteran's medical records it was not possible 
to determine the etiology of the veteran's chorioretinitis in 
the left eye, but apparently the onset was early childhood, 
based on the visual acuities found in the veteran's pre-
service medical records.  The doctor added that there was no 
evidence of glaucoma in the left eye prior to 1976, and it 
was not possible to determine an etiology for the glaucoma, 
but the glaucoma led to the left eye enucleation.  There was 
no evidence of an increase in the severity of chorioretinitis 
during the veteran's military service.  The doctor concluded 
that there was no evidence to suggest that exposure to cobalt 
and methane caused aggravation of the chorioretinitis or 
glaucoma.

Analysis

The veteran has testified that his exposure to chemicals in 
his capacity as a trainee firefighter is related to his eye 
problems.  While the veteran is qualified to report his 
symptoms, he is not competent, in the absence of evidence 
demonstrating that he has medical training or expertise, to 
render medical findings or opinions.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In this regard, the additional medical records pertain to 
treatment for various disorders many years after service and 
many years after the enucleation of the left eye in 1976 and 
are not material to the current issue.  Additionally, his 
statements and testimony are repetitive of assertions 
considered by the Board when it denied the claim in 1981.  

Furthermore, a VA examiner in April 2001, after reviewing all 
the records, rendered an opinion that the onset of the 
chorioretinitis pre-existed service and there was no increase 
in the severity of chorioretinitis during the veteran's 
military service.  The examiner also stated that there was no 
evidence of glaucoma in the left eye prior to 1976.  This is 
more than nine years following service.  Additionally, the 
examiner concluded that there was no evidence to suggest that 
exposure to cobalt and methane caused aggravation of the 
chorioretinitis or glaucoma.  

After reviewing the record the Board finds that the evidence 
received since the May 1981 Board decision is not new and 
material evidence and the claim for service connection for 
enucleation of the left eye is not reopened.  

ORDER

The application to reopen a claim for service connection for 
enucleation of the left eye is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

